Winslow, C. J.
This judgment must be affirmed, because (1) it does not appear that the findings of fact of the civil court are against the clear preponderance of the evidence (Pabst B. Co. v. Milwaukee L. Co. 156 Wis. 615, 146 N. W. 879), and (2) the continued maintenance by the plaintiff of his office in the Railway Exchange Building after the passage of the resolution of November 18, 1909, was sufficient consideration for the promise contained in the resolution.
By the Court. — Judgment affirmed.